[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                        FOR THE ELEVENTH CIRCUIT           U.S. COURT OF APPEALS
                         ________________________            ELEVENTH CIRCUIT
                                                               AUGUST 26, 2009
                                No. 07-15653                  THOMAS K. KAHN
                            Non-Argument Calendar                  CLERK
                          ________________________

                  D.C. Docket No. 07-00026-CR-FTM-29SPC

UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

      versus

DANIEL EDWARD BOLYARD,
a.k.a. Hill,
a.k.a. Hillbilly,

                                                         Defendant-Appellant.

                         __________________________

               Appeal from the United States District Court for the
                           Middle District of Florida
                         _________________________
                               (August 26, 2009)

Before BIRCH, HULL and HILL, Circuit Judges

PER CURIAM:

      Thomas Ostrander, appointed counsel for Daniel Edward Bolyard in this

direct criminal appeal, has moved to withdraw from further representation of the
appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Bolyard’s conviction and

sentence are AFFIRMED. Bolyard’s motion for the appointment of new counsel

is DENIED AS MOOT.




                                         2